Citation Nr: 0329695	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a right eye 
disorder.  

3.  Entitlement to service connection for a right pelvic 
tilt.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a left foot 
fracture.  
 
6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for lung infusion.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for actinic keratoses.  

11.  Entitlement to service connection for redundant prepuce.  

12.  Entitlement to service connection for double 
subcutaneous mastectomy.  

13.  Entitlement to service connection for scoliosis.  

14.  Entitlement to an increased (compensable) evaluation for 
the service-connected appendectomy scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2000 decision by the RO.  

In November 2002, the case was sent to the Board's Evidence 
Development Unit (EDU) to undertake additional development.  



FINDINGS OF FACT

1.  A timely Notice of Disagreement and Substantive Appeal 
were both received following an August 2000 RO decision with 
respect to claims of service connection for a bilateral knee 
disorder, a right eye disorder, a right pelvic tilt, a low 
back disability, a left foot fracture, bilateral hearing 
loss, hypertension, lung infusion, tinnitus, actinic 
keratoses, redundant prepuce, a double subcutaneous 
mastectomy, and scoliosis and the claim for an increased 
(compensable) evaluation for the service-connected 
appendectomy scar.  

2.  The veteran has submitted a written statement of 
withdrawal of these issues from appellate status.  



CONCLUSION OF LAW

The Board no longer has appellate jurisdiction to consider 
the claims of service connection for a bilateral knee 
disorder, a right eye disorder, a right pelvic tilt, a low 
back disability, a left foot fracture, bilateral hearing 
loss, hypertension, lung infusion, tinnitus, actinic 
keratoses, redundant prepuce, a double subcutaneous 
mastectomy, and scoliosis or the claim for an increased 
(compensable) evaluation for the service-connected 
appendectomy scar.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2003).  

In this case, a timely Notice of Disagreement was received to 
initiate an appeal from the portion of an August 2000 
decision that denied service connection for a bilateral knee 
disorder, a right eye disorder, a right pelvic tilt, a low 
back disability, a left foot fracture, bilateral hearing 
loss, hypertension, lung infusion, tinnitus, actinic 
keratoses, redundant prepuce, a double subcutaneous 
mastectomy, and scoliosis and denied an increased 
(compensable) evaluation for the service-connected 
appendectomy scar.  

After receiving a Statement of the Case, the veteran 
perfected his appeal regarding these issues by filing a 
timely Substantive Appeal, thus giving the Board appellate 
jurisdiction over his appeal.  

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2003).  

The essential requirement under this regulatory provision is 
that the veteran indicate his desire to withdraw his appeal 
in writing.  

A review of the record shows that in a statement received 
from the veteran in April 2003, he withdrew from appellate 
status the above listed claims (specifically, he stated that 
he decided to close the case and requested that the case be 
closed without any further action).  

Having met the requirements of 38 C.F.R. § 20.204 (2003), the 
veteran has effectively removed these issues from appellate 
status.  

With no issues properly before the Board for appellate 
review, the case must be dismissed.  38 U.S.C.A. § 7108 (West 
2002).  





ORDER

The appeal as to the claims of service connection for a 
bilateral knee disorder, a right eye disorder, a right pelvic 
tilt, a low back disability, a left foot fracture, bilateral 
hearing loss, hypertension, lung infusion, tinnitus, actinic 
keratoses, redundant prepuce, a double subcutaneous 
mastectomy, and scoliosis and the claim for an increased 
(compensable) evaluation for the service-connected 
appendectomy scar is dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



